                                                            THIS ORDER IS APPROVED.


                                                            Dated: June 20, 2019




  1
                                                            Brenda Moody Whinery, Chief Bankruptcy Judge
  2                                                         _________________________________

  3
  4
  5
  6
  7                        UNITED STATES BANKRUPTCY COURT

  8                                  DISTRICT OF ARIZONA
  9    In re:                                      Chapter 13

 10                                                Case No.: 4:19-bk-00206-BMW
       RICKY R. BUCHANAN,                          ORDER GRANTING DEBTORS’
 11
       DANÉ L. BUCHANAN,                           MOTION TO EXCUSE DEBTORS
 12                                                FROM CONDUIT PAYMENTS
                       Debtors.
 13
                Upon Debtors’ Motion to Excuse Debtors from Conduit Payments (Docket # 20);
 14
                And Debtors being current with their mortgage payments and having cured the
 15
      mortgage arrearage;
 16
                And for good cause appearing;
 17             IT IS ORDERED, that the Debtors are excused from making conduit payments
 18   and are allowed to pay any projected escrow shortages monthly with their regular
 19   monthly mortgage payments directly to the lender.
 20             IT IS FURTHER ORDERED that LoanDepot.com.LLC, shall be allowed to
 21   apply Debtors’ January 2019 payment received post-petition, to the Debtors’ pre-
 22   petition arrears.

 23
 24                          ORDER DATED AND SIGNED ABOVE
 25
 26
 27
 28
                                                                         In re: Ricky & Dané Buchanan
                                                                        Case No. 4:19-bk-00206-BMW



Case 4:19-bk-00206-BMW        Doc 27 Filed 06/20/19 Entered 06/21/19 07:47:06            Desc
                              Main Document    Page 1 of 1
